Citation Nr: 1112721	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for recurrent duodenal ulcer, with secondary iron-deficiency anemia, psychophysiological gastrointestinal disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for hepatitis C, and provided a noncompensable rating, effective, March 2005.  The rating decision also continued service connection for a psychophysiological disorder also known as recurrent duodenal ulcer, with secondary iron-deficiency anemia, psychophysiological gastrointestinal disorder, which has been in effect for many years, is protected and the 20 percent rating is continued.  The Veteran disagreed with both ratings and the current appeal ensued.  

The Veteran testified at a September 2010 Travel Board hearing before the Undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran specifically filed a claim for TDIU in January 2007.  The claim was denied in March 2009, and the Veteran did not appeal the decision.  Therefore, the issue is not before the Board at this time.  

The issue of an increased rating for recurrent duodenal ulcer, with secondary iron-deficiency anemia, psychophysiological gastrointestinal disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's hepatitis C was asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis C were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7354 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for hepatitis C.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA examinations, and VA treatment records with the claims file.  No additional existing evidence is necessary for a fair adjudication of the claims that have not been obtained.  

The Veteran was also afforded VA examinations in November 2005 and October 2007 for the purpose of determining the nature and severity of his hepatitis C disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hepatitis C since the October 2007 VA examination.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

Additionally, in August 2007 and September 2010, the Veteran was provided an opportunity to set forth his contentions during personal and Travel Board hearings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, both the hearing officer during the August 2007 hearing, and the undersigned Acting Veterans Law Judge in the September 2010, enumerated the issues on appeal.  Also, information was solicited regarding symptomatology as it pertained to his hepatitis C disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, neither hearing discussion revealed any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's initial rating claim.  As such, the Board finds that, consistent with Bryant, both the hearing officer and the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Rating 

Service connection for hepatitis C was granted by the RO in a January 2006 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7354 from the date of claim in March 2005.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from March 2005  to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling.  38 C.F.R. § 4.114.  

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for ratings under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

Specifically, the Veteran asserts that he has nausea and vomiting, which he does not believe were taken into consideration in assigning the noncompensable rating.

In a September 2005 VA treatment record it was noted that the Veteran had been first diagnosed with hepatitis C in October 2004.  However, his liver functions were found to be essentially normal, and it was determined that the Veteran was not a candidate for treatment for his hepatitis C due to serious psychiatric issues and alcohol use.  

The Veteran underwent a VA examination in November 2005 at which he reported experiencing abdominal pain, hematemesis, and black tarry stools while in service in 1977.  He recalled being admitted to the hospital, where he had an upper GI endoscopy performed, and was transfused with blood.  Over the next several years, he experienced a number of GI bleeds, received a total of 18 units of blood, and was admitted to the hospital on nine different occasions for treatment of GI bleed.  He stated that he recalled being jaundiced on one occasion in the 1980s.  He underwent a liver biopsy in September 2005.  At the time of the examination, he had not received any treatment for hepatitis C.  Physical examination revealed a well developed, well nourished man in no acute distress.  He was 5 feet 10 inches and weighed 228.4 pounds.  This was his maximum weight for the year.  The chest was symmetrical with good expansion.  The lungs were clear to percussion and auscultation.  His abdomen was flat, soft, and nontender.  No masses were palpable and bowel sounds were normally active.  He did not appear to be jaundiced.  There was no clubbing of the digits.  The pertinent diagnosis was chronic hepatitis C.  

In July 2007, a private doctor found the Veteran's hepatitis C to be stable.  

The Veteran testified at a personal hearing before a hearing officer at the RO in August 2007.  He related that his hepatitis C had changed since the initial rating because he was having problems with other issues and he did not know how to separate them.  He testified that he was not receiving treatment for hepatitis C because the medication side effects gave him severe depression.  He also stated that he sometimes had jaundice of the eyes and his weight fluctuated.  He related that he had peeling of the hands and that this was caused by his liver.  He also related that he is tired as a result of his hepatitis C.  

The Veteran underwent a VA examination in October 2007.  He related that he was diagnosed with hepatitis C but had not received any treatment for it.  He reported having daily fatigue, and he denied having much appetite, although his weight had increased his to 213 pounds.  He stated that he had gained 3 pounds in the last few weeks.  He also related that he had no symptoms related to hepatitis C that required hospitalization.  He did state he had dark stools.  He did not have any radiating chest pain or dysphagia.  He related that he did not feel like doing anything at any time.  He stated he did not sleep well.  Physical examination showed he was alert and oriented and in no acute distress.  His skin was warm and dry.  Neck was supple and oropharynx was benign.  The lungs were clear.  Abdomen was soft.  There was no tenderness, masses, or organomegaly.  Extremities revealed no edema.  The pertinent diagnosis was hepatitis C with normal liver function tests.  The examiner acknowledged that the Veteran did have hepatitis C infection, but found that there were no incapacitating symptoms as a result of the disease, and the Veteran was not receiving any treatment for the disease.  Furthermore, the examiner observed that the Veteran's liver function tests were normal.  It was noted that the Veteran did complain of daily fatigue but the examiner found that the Veteran was a non specific symptom and thus to say it was secondary to hepatitis C, according to the examiner, would be to resort to speculation.  

VA treatment record of December 2007 showed liver function test to be within normal limits.  Due to hepatitis C, the examiner stated that a discussion would be had with the Veteran regarding management with diet, lifestyle, exercise and repeat blood work for lipids because his cholesterol was high and medication for cholesterol metabolized to the liver.  

The Veteran was seen by VA on an outpatient treatment basis in February 2010.  At that time, the examiner stated that the status of the Veteran's hepatitis C was unknown.  The examiner stated that if the Veteran was interested, a liver imaging and alpha feta protein could be performed on an outpatient follow-up basis.  Later that month, he was seen for a follow-up visit and there was no abdominal swelling or jaundice shown.  His hepatitis C was found to be asymptomatic with normal liver function tests.  

The Veteran testified at a Travel Board hearing before the undersigned Acting VLJ in September 2010.  He stated that he was treated like he had the plague by people in his home who made him eat out of paper plates and use plastic utensils.  He stated that he had not been given medication for hepatitis C because of his mental status and medication made him depressed.  He testified that he was dehydrated and fatigued all the time.  He also testified that he was jaundiced in his eyes, fingernails, and palms of the hands.  He believed that he should be awarded a compensable rating for his hepatitis C.  

Throughout the appellate period, the Veteran's hepatitis C has been noted to be asymptomatic.  Although the Veteran has indicated that he had fatigue, according to his examiner, this was considered a non specific symptom and it could not be attributed to his hepatitis C without resorting to speculation.  His liver function testing throughout the appeal has also been normal.  Based on the foregoing, a compensable rating for hepatitis C is not warranted at any time throughout the appeals period.  

The Board has considered the Veteran's statements that his hepatitis C, is worse.  He testified at his September 2010 Travel Board hearing that he was fatigued, jaundiced, and dehydrated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

Such competent evidence-concerning the nature and extent of the Veteran's hepatitis C; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's hepatitis C disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference with the Veteran's employment or frequent periods of hospitalization that indicate that referral for an extraschedular evaluation is warranted.  Although the evidence shows that the Veteran has stopped working, it is shown that this is a result of a psychiatric disorder that is not associated with the Veteran's hepatitis C disability.  There is no evidence of hospitalization as a result of his hepatitis C disability.  The rating criteria reasonably describes the Veteran's disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted for his hepatitis C increased rating.  

In sum, the competent evidence does not show that the Veteran's symptomatology of hepatitis C warrants a compensable rating for any period on appeal.  Therefore, the appeal is denied.  


ORDER

A compensable initial rating for hepatitis C is denied.  


REMAND

At a VA examination in February 2010, the Veteran was diagnosed with major depression, but an examiner clarified that the Veteran's psychiatric diagnosis was not due to or caused by his psychophysiologic gastrointestinal disorder noted in service or to his duodenal ulcer disease.  

The Veteran was also provided with a VA examination of his gastrointestinal disorder at that time.  However, the examination report did not address whether the Veteran was anemic.  At his hearing the Veteran asserted that he had been found to have anemia every time blood work was conducted, which he believes was a result of his service connected gastrointestinal condition.  However, from a review of the medical evidence it is unclear whether this was simply a historical finding (as anemia is listed in the description of his service connected disability), or whether the Veteran has actually had chronic anemia during the course of his appeal (since March 2005).

As such, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from August 2010 to the present.

2.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  Following a review of the relevant medical evidence in the claims file, the clinician is asked to address the following:

(a)  Determine whether the Veteran has had either anemia and/or weight loss for any distinct period since March 2005 as a result of his gastrointestinal disorder; and, if so, provide an opinion as to whether the anemia/weight loss was/is productive of definite impairment of health.

(b)  Determine whether the Veteran's psychophysiological gastrointestinal disorder is productive of pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


